IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-840

                                        No. COA22-172

                                   Filed 20 December 2022

     Lee County, No. 20 SP 95

     IN THE MATTER OF THE FORECLOSURE OF A DEED OF TRUST EXECUTED
     BY HERBERT C. MORETZ dated April 11, 2001. RECORDED IN BOOK 745, PAGE
     62, LEE COUNTY REGISTRY, BY EDDIE S. WINSTEAD, III, SUBSTITUTE
     TRUSTEE

             Appeal by Respondent from an order entered 4 May 2021 by Judge J. Stanley

     Carmical in Lee County Superior Court. Heard in the Court of Appeals 4 October

     2022.


             Elizabeth Myrick Boone and Sanford Law Group, by Eddie Winstead, for
             Appellee Eddie S. Winstead, III, Substitute Trustee.

             The Key Law Office, by Mark A. Key, for Respondent-Appellant Amanda
             Tillman.


             INMAN, Judge.


¶1           Amanda Tillman (“Respondent”) appeals from an order foreclosing on her

     home pursuant to an unpaid promissory note and unsatisfied deed of trust executed

     by the property’s prior owner. Also pending before this Court are several motions,

     including: (1) a motion by Appellee Eddie S. Winstead, III, as Substitute Trustee (the

     “Trustee”), to dismiss the appeal for numerous gross and substantial appellate rule
                                         IN RE MORETZ

                                        2022-NCCOA-840

                                       Opinion of the Court



     violations; (2) two motions by Respondent to amend the record to include the order

     from which she appeals; and (3) a motion to strike Respondent’s motions to amend

     and her responses to the motion to dismiss. After careful review, we grant the

     Trustee’s motion to dismiss Respondent’s appeal in light of the gross and substantial

     appellate rule violations evident in the record. We dismiss the remaining motions as

     moot.

                     I.   FACTUAL AND PROCEDURAL HISTORY

     A. Underlying Facts and the Foreclosure Proceeding

¶2           Respondent was bequeathed a home in Lee County through a codicil to the

     Last Will and Testament of Herbert Moretz (“Decedent”). That property was subject

     to a 2001 deed of trust in favor of Sanford Financial, LLC, who also held a promissory

     note secured by the deed of trust evincing a $123,000 debt owed by Decedent.

     Decedent never repaid the loan.

¶3           Sanford Financial, LLC was originally incorporated in 2000 by organizer and

     registered agent Robert L. Underwood. The registered office was located in Raleigh.

     In 2005, Mr. Underwood filed articles of dissolution with the written consent of all

     members, who are unknown.

¶4           On 4 February 2020, Zachary M. Moretz filed articles of organization for

     another Sanford Financial, LLC with the Secretary of State. Zachary Moretz was

     listed as the registered agent, and the company’s registered office was located in
                                         IN RE MORETZ

                                        2022-NCCOA-840

                                       Opinion of the Court



     Concord. The limited documents in the record do not disclose whether the new

     Sanford Financial, LLC is related to the previously dissolved entity of the same name,

     nor does the limited record show a transfer of Decedent’s obligation to the new entity.

¶5           The new Sanford Financial served a notice of default on Decedent’s estate on

     28 August 2020. The estate failed to cure the default, so Sanford Financial pursued

     foreclosure. The foreclosure was heard before the clerk of superior court, who entered

     an order for foreclosure on 10 March 2021. Respondent appealed that order to

     Superior Court, though no notice of that appeal appears in the record.

¶6           The Superior Court heard Respondent’s appeal on 19 April 2021. No transcript

     of the hearing has been filed with this Court, and the record on appeal only includes

     three of at least seven exhibits introduced at trial. The trial court entered an order

     of foreclosure on 4 May 2021, but that order is also absent from the record on appeal.

     B. Respondent’s Notice of Appeal and Subsequent Trial Court Motions

¶7           Respondent filed a notice of appeal from the Superior Court’s order on 12 May

     2021. The certificate of service attached to the notice of appeal is irregular, as it

     states it was served on 6 May 2021 and signed by counsel four days later on 10 May

     2021.

¶8           On 14 May 2021, Respondent filed a motion to stay the order of foreclosure,

     which was heard remotely on 3 June 2021 due to Respondent’s counsel’s positive

     COVID test. The trial court set an appeal bond at $20,000 and directed Respondent
                                          IN RE MORETZ

                                          2022-NCCOA-840

                                         Opinion of the Court



       to prepare and serve a written order.        Respondent’s counsel was hospitalized

       following the hearing and continued to experience serious health complications. No

       order granting the stay was prepared and entered until December 2021, and no bond

       was posted prior to that date.

¶9           Respondent was required to serve the proposed record on appeal by 20

       September 2021 under N.C. R. App. P. 11(b) (2021),1 as the transcript of proceedings

       was delivered on 5 August 2021. On 7 September 2021, Respondent filed a motion

       for extension of time to serve the proposed record up to and including 1 October 2021.

       The motion was never noticed or calendared for hearing. On 15 November 2021,

       approximately six weeks after the deadline for Respondent to serve a proposed record,

       the Trustee moved in the trial court to dismiss the appeal pursuant to N.C. R. App.

       P. 25(a) (2021). That motion was heard on 1 December 2021, at which time the trial

       court sua sponte, under an unspecified plenary power “to prevent manifest injustice,”

       elected to hold the motion to dismiss in abeyance and extend Respondent’s deadline

       to serve the proposed record to 15 December 2021.

¶ 10         Respondent served the proposed record on 15 December 2021, and the trial

       court subsequently denied the Trustee’s motion to dismiss the appeal. On 26 January




             1 Because this appeal was filed in 2021, all subsequent references to the North
       Carolina Rules of Appellate Procedure are to the version effective 1 January 2021.
                                              IN RE MORETZ

                                              2022-NCCOA-840

                                             Opinion of the Court



       2022, the Trustee noticed an appeal of the denial of his motion to dismiss the appeal.2

       The parties agreed to settle the record on 20 February 2022, and the final record was

       filed on 2 March 2022. The stipulation settling the record on appeal is signed by the

       parties but is undated, and the certificate of service for the record itself is irregular

       in that it is both unsigned and undated.

       C. Court of Appeals Proceedings

¶ 11         With the appeal docketed and the record filed, Respondent had until 1 April

       2022 to file her brief under N.C. R. App. P. 13(a)(1). Respondent failed to do so. On 1

       and 4 April 2022, Respondent’s counsel emailed Trustee’s counsel regarding an

       extension but never filed such a motion with the Court.

¶ 12         On 25 April 2022, Trustee’s appellate counsel moved to dismiss the appeal for

       Respondent’s failure to file an appellant brief. On 3 May 2022, Respondent’s counsel

       responded to the motion, asserting that he had intended to file a motion for an

       extension but that his assistant, as attested in an affidavit attached to the response,

       inadvertently failed to do so and misinformed him that it had been filed.

       Respondent’s counsel also filed on that date, 24 days after the expiration of

       Respondent’s deadline to file an appellant brief, a motion for extension of time to file

       that brief. This Court denied the Trustee’s motion to dismiss the appeal and granted




             2   The Trustee would later voluntarily dismiss his appeal on 1 April 2022.
                                           IN RE MORETZ

                                           2022-NCCOA-840

                                         Opinion of the Court



       Respondent’s motion for extension of time, giving Respondent until 23 May 2022 to

       file a brief with this Court.

¶ 13          Respondent filed her brief with this Court on 23 May 2022. However, the brief

       omitted a table of authorities, issues presented page, standard of review section, and

       attorney signature as required by N.C. R. App. P. 28(b)(1), (2), and (6).

¶ 14          The Trustee again moved this Court to dismiss the appeal on 22 June 2022 for

       failure to comply with the appellate rules. The motion asserts the following appellate

       rule violations:

          (1) Failure to timely serve the proposed record on appeal under N.C. R. App. P.
              11.

          (2) Failure to secure a proper extension of time to serve the proposed record under
              N.C. R. App. P. 11 and 27, asserting that Judge Gilchrist lacked authority to
              grant such an extension after expiration of the time for service.

          (3) Failure to timely file the record on appeal under N.C. R. App. P. 12.

          (4) Failure to serve the record and demonstrate service through a proper
              certificate of service under N.C. R. App. P. 26.

          (5) Failure to include the order appealed from in the record under N.C. R. App. P.
              9.

          (6) Failure to include all documents necessary to the disposition of the appeal as
              required by N.C. R. App. P. 9.

          (7) Failure to execute a proper certificate of service for the notice of appeal as
              contemplated by N.C. R. App. P. 3 and 26.

          (8) Failure to comply with the stay and bond provisions of N.C. R. App. P. 8.
                                            IN RE MORETZ

                                           2022-NCCOA-840

                                          Opinion of the Court



          (9) Failure to file an appellate information statement as required by N.C. R. App.
              P. 41.

          (10) Failure to file the transcript as required by N.C. R. App. P. 7.

          (11) Failure to comply with various provisions of N.C. R. App. P. 28 in the
             composition of the appellant brief.

¶ 15         Respondent’s counsel responded to the second motion to dismiss the appeal on

       12 July 2022. He did not dispute the irregularities in the certificates of service

       appearing in the record, he conceded his failure to include the order appealed from in

       the record on appeal, and he acknowledged untimely filing the appellate information

       statement. He likewise admitted his noncompliance with the briefing requirements

       of the Rules, ascribing this deficiency to his assistant.

¶ 16         At no point did Respondent’s counsel address the failure to file the trial

       transcript with this Court, and the response itself contains several irregularities,

       namely: (1) the certificate of service states that it was served via email on 3 May 2022;

       and (2) the response refers to several exhibits, none of which is attached to or included

       in the filing. Respondent denied the remainder of the alleged rule violations.

¶ 17         Respondent filed with this Court a second response to the Trustee’s motion to

       dismiss on 13 July 2022, a day late under N.C. R. App. P. 10(a). This response is

       largely identical to the first response, but also includes a corrected Respondent’s brief

       and two emails: one referenced in the body of both responses, and one that appears

       irrelevant to this appeal. As with the first response, the second response omitted
                                           IN RE MORETZ

                                           2022-NCCOA-840

                                          Opinion of the Court



       several exhibits or attachments referenced therein. The certificate of service again

       includes an irregular service date of 3 May 2022, and it also incorrectly certifies that

       the second response was filed on 12 July 2022.

¶ 18         On 15 July 2022, Respondent’s counsel filed with this Court two substantively

       identical motions to amend the record.         Both seek to add the superior court’s

       foreclosure order to the record on appeal. The motions also include a 16 May 2022

       email from Respondent’s counsel to the Trustee’s appellate counsel acknowledging

       that there are other “necessary missing documents from the record on appeal,”

       namely (1) Respondent’s notice of appeal from the clerk’s order to superior court, and

       (2) any pleadings showing the substitution of the Trustee. However, none of these

       additional documents is included or referenced in Respondent’s motion to amend the

       record on appeal. The certificates of service for these motions state that they were

       served on the Trustee and his counsel via email on 15 July 2022.

¶ 19         On 27 July 2022, Trustee’s counsel filed with this Court a motion to strike the

       13 July 2022 response to the second motion to dismiss as untimely and unserved,

       asserting that it was never emailed as asserted in the certificates of service. The

       motion further asserts that Respondent’s motions to amend were never served via

       email as claimed in their certificates of service. Respondent filed no response to this

       motion.
                                               IN RE MORETZ

                                               2022-NCCOA-840

                                          Opinion of the Court



                                         II.     ANALYSIS

¶ 20         Appellate rule violations fall into three categories: (1) waivers arising at trial;

       (2) jurisdictional defects; and (3) non-jurisdictional defects. Dogwood Dev. & Mgmt.

       Co. v. White Oak Transp. Co., 362 N.C. 191, 194, 657 S.E.2d 361, 363 (2008).

       Jurisdictional defects mandate dismissal, id. at 197, 657 S.E.2d at 365, while non-

       jurisdictional defects subject an appeal to dismissal if they are “gross” or

       “substantial,” id. at 199, 657 S.E.2d at 366-67. This Court identifies gross or

       substantial violations by examining (1) “whether and to what extent the

       noncompliance impairs the court’s task of review and whether and to what extent

       review on the merits would frustrate the adversarial process,” id. at 200, 657 S.E.2d

       at 366-67; and (2) “the number of rules violated,” id. at 200, 657 S.E.2d at 367.

       A. Specific Rule Violations

¶ 21         Reviewing the parties’ motions and responses, including Respondent’s

       admitted errors, it is apparent that Respondent’s counsel has violated several

       appellate rules. The following violations, at a minimum, are evident on the face of

       the record:

          (1) Failure to include the order appealed from under N.C. R. App. P. 9(a)(1)h.;

          (2) Numerous failures to serve and/or include proper proof of service on several
              filings, including the notice of appeal, as required by N.C. R. App. P. 3(e), 26(b),
              26(d), and/or 37(a);
                                            IN RE MORETZ

                                           2022-NCCOA-840

                                          Opinion of the Court



          (3) Failure to timely file an appellate information statement as required by N.C.
              R. App. P. 41;

          (4) Failure to file the transcript as required by N.C. R. App. P. 7(f) and 9(c)(3)b.;

          (5) Failure to comply with various provisions of N.C. R. App. P. 28 in the
              composition of the appellate brief;

          (6) Failure to include in the record those materials required by N.C. R. App.
              9(a)(1)e., g., i., and j.; and

          (7) Filing a response to an appellate motion out-of-time in violation of N.C. R. App.
              P. 37(a).

       Beyond these specific rule violations, Respondent’s duplicative responses to the

       pending motion to dismiss fail to include all of the exhibits and attachments the

       responses reference.

¶ 22         Respondent’s counsel also failed to timely serve the proposed record on appeal

       notwithstanding the trial court’s order attempting to extend the service period. A

       motion to extend an expired deadline under the appellate rules “must be in writing

       and with notice to all other parties and may be allowed only after all other parties

       have had an opportunity to be heard.” N.C. R. App. P. 27(d). Respondent’s counsel

       filed no such written motion; while Respondent did move to extend the initial

       proposed record deadline in writing from 20 September to 1 October 2021, her counsel

       did not serve a notice or otherwise arrange for a hearing on that motion. When the

       trial court addressed the matter sua sponte in December 2021, in the absence of a

       written motion, it had no authority to extend the appellate deadline, so its order doing
                                             IN RE MORETZ

                                           2022-NCCOA-840

                                          Opinion of the Court



       so is void. See Cadle Co. v. Buyna, 185 N.C. App. 148, 151, 647 S.E.2d 461, 464 (2007)

       (holding a trial court lacked authority to extend the time for serving a proposed record

       on oral motion after said time expired). Respondent points to no rule or caselaw

       demonstrating the validity of the trial court’s order in the face of N.C. R. App. P. 27(d)

       and Cadle Co., and we therefore hold that the proposed record in this case was not

       timely filed as required by N.C. R. App. P. 11(b).

       B. The Above Violations Are Gross, Substantial, and Warrant Dismissal.

¶ 23         The first violation identified above—Respondent’s counsel’s failure to include

       the order appealed from in the record on appeal—is a jurisdictional defect that

       mandates dismissal. State v. McMillian, 101 N.C. App. 425, 427, 399 S.E.2d 410, 411

       (1991). While Respondent’s counsel has moved to correct this defect, it nonetheless

       constitutes a violation to be considered in determining whether the additional rule

       violations are so gross and substantial as to warrant dismissal. Indeed, those other

       rule violations meet that standard.

¶ 24         For example, Respondent’s counsel’s failure to timely serve the proposed

       record, standing alone, may warrant dismissal. See Webb v. McKeel, 132 N.C. App.

       817, 818, 513 S.E.2d 596, 597-98 (1999) (dismissing appeal for failure to timely serve

       proposed record on appeal). But see Powell v. City of Newton, 200 N.C. App. 342, 350,

       684 S.E.2d 55, 61 (2009) (holding under those facts that failure to timely serve

       proposed record on appeal was not so egregious as to warrant dismissal).
                                            IN RE MORETZ

                                           2022-NCCOA-840

                                          Opinion of the Court



¶ 25         Respondent’s counsel’s other rule violations render the record inadequate to

       resolve the appeal and frustrate appellate review. N.C. R. App. P. 9(a)’s various

       subparts collectively provide that the record must include all pleadings, documents,

       and evidence necessary to dispose of the appeal, which may include the trial

       transcript if designated by the appellant. Here, Respondent designated the use of the

       trial transcript and relies on the testimony in said transcript for the arguments

       presented in her brief.     But Respondent’s counsel ultimately failed to file the

       transcript with this Court—even after the error was pointed out by the Trustee in his

       motion to dismiss—as is required by N.C. R. App. P. 7 and 9(c)(3)b. Presuming

       underlying merit to Respondent’s contention that the evidence below does not show

       that the current Sanford Financial, LLC is the actual holder of the note being

       foreclosed upon, her counsel’s failure to file the transcript and include all evidence

       presented to the trial court in the printed record on appeal renders this Court unable

       to conclusively review the issue. That failure also frustrates the ability of the Trustee

       to respond to those arguments with citations to the record evidence and transcript.

       These non-jurisdictional violations impair our appellate function and the adversarial

       process. When coupled with Respondent’s other numerous violations of the appellate

       rules, this violation rises to the level of gross and substantial non-jurisdictional

       defects to warrant dismissal. Dogwood, 362 N.C. at 199-200, 657 S.E.2d at 366-67.
                                           IN RE MORETZ

                                          2022-NCCOA-840

                                         Opinion of the Court



¶ 26         Respondent’s counsel’s responses to these alleged non-jurisdictional rule

       violations do not dissuade us from holding dismissal to be appropriate here. He first

       argues that the Trustee’s motion to dismiss should not be granted because it does not

       include an affidavit or certified docket entries as required by N. C. R. App. P. 25(a).

       This argument misses the mark because the Trustee’s motion arises under N.C. R.

       App P. 25(b), which imposes no such requirement for a motion to dismiss an appeal

       for appellate rule violations.

¶ 27         Counsel’s remaining arguments are equally unavailing. Several of them rely

       on exhibits and attachments, which are missing from the filed responses. Counsel

       asserts that his non-licensed assistant is responsible for several rule violations, but

       he, as counsel of record and not his paralegal, is responsible for the preparation,

       signing, service, and filing of materials with this Court under the North Carolina

       Rules of Appellate Procedure. See, e.g., N.C. R. App. P. 3(d) (requiring a notice of

       appeal to be “signed by counsel of record . . . or by any such party not represented by

       counsel of record”). His related claim that the Trustee shares some blame or fault for

       the inadequate record on appeal is likewise misplaced, as the appellant “b[ears] the

       burden of proceeding and of ensuring that the record on appeal and verbatim

       transcript [is] complete, properly settled, in correct form, and filed with the

       appropriate appellate court by the applicable deadlines.” State v. Berryman, 360 N.C.

       209, 217, 624 S.E.2d 350, 356 (2006).
                                            IN RE MORETZ

                                            2022-NCCOA-840

                                           Opinion of the Court



                                    III.     CONCLUSION

¶ 28         “The appellate courts of this state have long and consistently held that the

       rules of appellate practice . . . are mandatory and that failure to follow these rules

       will subject an appeal to dismissal.” Steingress v. Steingress, 350 N.C. 64, 65, 511

       S.E.2d 298, 299 (1999) (citations omitted). Here, Respondent’s counsel failed to abide

       by many of our rules, both jurisdictional and non-jurisdictional. Even when any

       jurisdictional failures are set aside, the remaining rule violations are numerous,

       impair appellate review, and frustrate the adversarial process. Dismissal of the

       appeal is proper under these circumstances. Dogwood, 362 N.C. at 200, 657 S.E.2d

       at 367. We grant the Trustee’s motion to dismiss Respondent’s appeal pursuant to

       N.C. R. App. P. 25(b). We dismiss the remaining motions as moot.



             DISMISSED

             Judges TYSON and COLLINS concur.